Exhibit 10.19


EMPLOYMENT AGREEMENT


THIS AGREEMENT is made on and effective the 11 day of March, 2010


BETWEEN:


(1)
Ness A.T. Ltd.
 
Kiryat Atidim, Tel Aviv
Israel (the “Company”)
   
(2)
Mr. Effi Kotek
 
Israeli I.D 51651065
4 Halamish St.
Hod Hasharon
(the “Executive”)

 
WHEREAS, the Company desires to employ the Executive, and the Executive is
willing to commit himself to be employed by the Company; and


WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship of the Executive with the Company;


NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth below, and intending to be legally bound, the parties hereto hereby agree
as follows:


1. Personal Employment Agreement. This Employment Agreement is the only
agreement which shall govern the relations between the Company and the
Executive, and shall exclusively determine the Executive’s terms of employment
by the Company. This Agreement shall be binding upon the parties, and shall not
be subject to any other agreements or arrangements of any kind.


2. Term. The Executive is employed by the Company on at will basis and both
parties may terminate the employment as provided in Section 5 hereof (such term
being referred to herein as the “Employment Period”);


As the Executive was employed by Gilad Integration Computer Systems and Software
(1999) Ltd, a subsidiary of the Company since January 17, 1999, it is hereby
agreed that he will enjoy full continuity of his social rights and tenure.


3. Position and Duties.


(a) During the Employment Period, the Executive shall serve as the President of
Ness Israel, and shall provide such other services to the Company as he shall be
requested from time to time by the Company, its parent or affiliates.


(b) The Executive agrees to devote all of his working time and efforts to the
performance of his duties for the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) The Executive’s services are included among the positions of management and
the positions requiring a special degree of personal trust and the Company is
not able to supervise the number of working hours of the Executive. Accordingly,
the provisions of the Hours of Work and Rest Law 1951 will not apply to the
Executive and he will not be entitled to any additional remuneration whatsoever
for his work with the exception of that specifically set out in this Agreement.


4. Compensation and Related Matters.


(a) Monthly Salary. As compensation for the performance by the Executive of his
obligations hereunder, during the Employment Period, the Company shall pay the
Executive a monthly salary of 76,000 NIS which said sum shall be adjusted in
accordance with the change in the Israeli Consumer Price Index (CPI) published
by the Central Bureau of Statistics or any alternative agency (the “Monthly
Salary”). It is hereby stated that such adjustment to the CPI shall be deemed to
include any incremental cost of living addition to which the Executive may
become entitled (תוספות יוקר), and that the Executive shall not be entitled to
such additions. Once a year the Parties will review the Executive salary.


(b) Gross Salary. The Monthly Salary and all amounts required to be paid to the
Executive by law represent the Executive’s gross salary, and include all of the
salary components and various supplements and benefits and/or all supplements
under any law and/or expansion order and/or any special or general collective
bargaining agreement that may apply to the relations between the Company and the
Executive. It is hereby acknowledged and agreed that all payments to the
Executive by the Company, including, without limitation, the Monthly Salary and
other benefits and payments of any kind, as provided in this Agreement are,
unless otherwise required by law, stated in gross figures, and there shall be
deducted therefrom all relevant taxes and/or charges that shall apply to them,
at the time of their payment, pursuant to any applicable law.


(c) Expenses. The Company shall promptly reimburse the Executive for all
reasonable business expenses incurred during the Employment Period by the
Executive in performing services hereunder, including all expenses of travel and
living expenses while traveling on business or at the request of and in the
service of the Company and his home telephone expenses, provided that such
expenses are incurred and accounted for in accordance with the policies and
procedures established by the Company, including the submission to the Company
of appropriate vouchers or receipts for such expenses.


(d) Options. The Executive shall be entitled to participate in future
allocations the options of the Company’s parent corporation, Ness Technologies
Inc. (“Ness”), according to Ness policy regarding senior executives and in
accordance with an option agreement that shall be signed if and when such
allocation is executed. It is hereby clarified that such options, if and when
granted, shall be at all times subject to the Ness’ Employee Share Option Plan
and the applicable provisions of the Israeli Tax Code and any rules and
regulations promulgated thereunder.


(e) Company Car. The Executive shall be entitled to use a Company car, in
accordance with the Company’s policy and as customary for executives of the
Company. In such event, the Company shall pay all expenses in connection with
the car, and shall reimburse the Executive for all income taxes imposed in
connection with his use of the car.


(f) Managers Insurance Policy. During the Employment Period, the Company shall
contribute to an insurance company as part of a Managers Insurance Policy, which
shall be the property of the Company, an amount equal to 13 1/3% of the
Executive’s salary (out of which 5% shall be for provident funds and 8 1/3%
shall serve to cover severance compensation). Any tax payable in respect of such
contributions to the insurance company shall be paid by the Executive. In
addition, the Company shall deduct from the salary an amount equal to 5% of the
Executive’s salary and contribute the same to the insurance company for such
Managers Insurance Policy. The aforementioned allocations made by the Company
shall be in lieu of severance pay according to the Severance Pay Law, 1963. The
policy will include irrevocable instructions of the Company to an automatic
transfer of title in the policy in the event of termination of employment for
any reason.
 
 
2

--------------------------------------------------------------------------------

 


(g) Disability Insurance. In addition to the foregoing, during the Employment
Period the Company will bear the cost of disability insurance with an insurance
company, which secures a monthly payment to the Executive. In any event the
amount paid by the Company for such insurance shall not exceed 2.5% of the
Executive’s salary.


(h) Vacation, Sickness Leave, Convalescence Payments. The Executive shall be
entitled to vacation, sickness leave and convalescence payments and to
compensation in respect of earned but unused vacation days, determined in
accordance with the Company’s vacation plan but not less than 25 vacation days,
sickness leave days, and convalescence days according to the Company’s policy.
Official state holidays in Israel shall not be considered as vacation days. The
Executive shall be entitled to all vacation days and sickness leave accumulated
during his employment since 1981


(i) Medical Examination. The Company shall pay for one annual medical
examination of the Executive (סקר רפואי שנתי), to be performed at a medical
center of the Executive’s choice, provided that the cost of such examination
shall not exceed the cost of a similar examination at the Tel-HaShomer hospital.


(j) Alternative Allocation of Payments. At the Executive’s request, the Company
shall modify the payments and benefits set forth in this Section 4 by increasing
certain payments and benefits and decreasing others, in accordance with the
Executive’s request, provided, however, that all such modifications shall not
result in any increase to the overall cost to the Company of the Executive’s
employment (including costs in connection with future entitlements of the
Executive or his heirs).


(k) Education Fund. The Company shall pay 7.5% of the Monthly Salary to an
education fund account nominated by the Executive, provided the Executive will
contribute 2.5% of his salary to that account. All sums that are over the
ceiling recognized by the Income Tax Regulations will be paid to the Executive
in addition to his salary after the required tax deductions. Such payments will
not be part of the Executive’s salary for any purpose.


(l) Other Benefits. The Executive will be entitled to an Israeli daily newspaper
of his choice.


(m) Bonus The Executive shall be entitled to an annual bonus per the Company’s
bonus plan that is defined in the beginning of each year.


5. Termination. The Executive’s employment hereunder may be terminated, in which
case the Employment Period shall end, under the circumstances set forth below:


(a) Death. The Executive’s employment hereunder shall terminate upon his death.


(b) Disability. If, as a result of the Executive’s incapacity due to physical or
mental illness or injury, the Executive shall have been absent from the
performance of his duties hereunder for a period of three consecutive months or
90 days within a one year period, the Company may terminate the Executive’s
employment hereunder for “Disability.” Days of Absence under Section 4(g)
(except vacation) shall be considered part of such three-month period described
in this Section 5(b).
 
 
3

--------------------------------------------------------------------------------

 


(c) Cause. The Company may terminate the Executive’s employment hereunder for
Cause. For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder only upon the occurrence of any
of the following events:


(i) The conviction of the Executive for the commission of a felony; or


(ii) An event constituting a material breach of this Agreement by the Executive
that has not been fully cured within seven (7) days after written notice thereof
has been given by the Company to the Executive; or


(iii) Serious misconduct by the Executive (including, but not limited to, breach
by the Executive of the provisions of Section 7 hereof) that is injurious to the
Company or its subsidiaries or any other member of the Group, whether monetarily
or otherwise


(d) Termination by the Company. The Company may terminate the Executive’s
employment during the Employment Period at any time for any reason whatsoever,
subject to a prior written notice delivered by the Company to the Executive,
which shall take effect as set forth in Section 6(b) below.


(e) Termination by the Executive . The Executive may terminate his employment
during the Employment Period hereunder, subject to a prior written notice
delivered by the Executive to the Company, which shall take effect as set forth
in Section 6(b) below.


6. Termination Procedure.


(a) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than termination pursuant to Section 5(a)
hereof) shall be communicated by written Notice of Termination to the other
party hereto in accordance with Section 9. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable details the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.


(b) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death, (ii) if the
Executive’s employment is terminated by the Company for any other reason, unless
a later date is specified therein, six months after the delivery of Notice of
Termination.(iii) if the Executive’s employment is terminated by the Executive
six (6) months after the delivery of the Notice. The Company shall be entitled
to terminate the employment before the Date of Termination given provided that
it gives the Executive all the benefits set forth in and subject to Section 4
above.


(c) Termination by Company for Cause. If the Executive’s employment shall be
terminated by the Company for Cause, then the Company shall pay the Executive
his Monthly Salary (at the rate in effect at the time Notice of Termination is
given) and all other unpaid amounts and benefits through the Date of
Termination. The Company shall have no additional obligations to the Executive
under this Agreement except as set forth in this Section 6(d).


(d) Deposits to Pension Programs. Upon the termination of the Executive’s
employment, the Executive shall be entitled to all the amounts deposited in his
favor in pension programs, including payments made for severance pay and
education fund.
 
 
4

--------------------------------------------------------------------------------

 


7. Confidential Information; Noncompetition.


(a) Confidential Information. In consideration of the Company’s agreements
hereunder, and in further consideration of the benefits accruing to the
Executive hereunder, the Executive hereby agrees that he shall not, directly or
indirectly, disclose or use at any time, either during or subsequent to the
Employment Period, any trade secrets or other confidential information, whether
patentable or not, of the Company, its parent, subsidiaries or its affiliates
now or hereafter existing, including but not limited to, any (i) processes,
formulas, trade secrets, innovations, inventions, discoveries, improvements,
research or development and test results, specifications, data and know-how;
(ii) marketing plans, business plans, strategies, forecasts, unpublished
financial information, budgets, projections, product plans and pricing; (iii)
personnel information, including organizational structure, salary, and
qualifications of employees; (iv) customer and supplier information, including
identities, product sales and purchase history or forecasts and agreements; and
(v) any other information (collectively, “Confidential Information”), of which
the Executive is or becomes informed or aware during the Employment Period,
whether or not developed by the Executive, except (A) as may be reasonably
required for the Executive to perform the Executive’s employment duties with the
Company, (B) to the extent such information becomes generally available to the
public through no wrongful act of the Executive, (C) information which has been
disclosed without restriction as a result of a subpoena or other legal process,
after the Company has had the opportunity to request a suitable protective order
for such information, or (D) with the Company’s prior written authorization.
This covenant shall survive the termination of the Executive’s employment
hereunder. The Executive agrees to execute such further agreements and/or
confirmations of the Executive’s obligations to the Company concerning
non-disclosure of Confidential Information as the Company may reasonably require
from time to time. Upon termination of the Employment Period, the Executive
shall promptly deliver to the Company all physical and electronic copies and
other embodiments of Confidential Information.


(b) Noncompetition Covenant. The Executive agrees that at all times during the
Employment Period and thereafter until the first anniversary of the termination
or expiration of the Employment Period (the “Noncompetition Period”), the
Executive shall not, except on behalf of the Company, directly or indirectly, be
engaged in any project that was handled by him under the framework of his office
in the Company at the date of termination.


(c) Non Solicitation of Employees. The Executive recognizes that he will possess
confidential information about other executives and employees of the Company
(including, in this Section, its parent and affiliates) relating to their
education, experience, skills, abilities, compensation and benefits, and
inter-personal relationships with customers of the Company. The Executive
recognizes that the information he will possess about these other employees is
not generally known, is of substantial value to the Company in developing its
business and in securing and retaining customers, and has been and will be
acquired by him because of his business position with the Company. The Executive
agrees that, during the Employment Period and the Noncompetition Period, he will
not, directly or indirectly, solicit or recruit any employee of the Company for
the purpose of being employed by him or by any competitor of the Company on
whose behalf he is acting as an agent, representative or employee and that he
will not convey any such confidential information or trade secrets about other
employees of the Company to any other person.


(d) Ownership of Developments. Any invention, improvement, design, development
or discovery conceived, developed, created or made by Executive alone or with
others, during the period of his employment hereunder and applicable to the
business of the Company, whether or not patentable or registrable, shall become
the sole and exclusive property of the Company. Executive shall disclose the
same promptly and completely to the Company and shall, during the period of his
employment hereunder and at any time and from time to time hereafter (i) execute
all documents requested by the Company for vesting in the Company the entire
right, title and interest in and to the same, (ii) execute all documents
requested by the Company for filing and prosecuting such applications for
patents, trademarks and/or copyrights as the Company, in its sole discretion,
may desire to prosecute, and (iii) give the Company all assistance it reasonably
requires, including the giving of testimony in any suit, action or proceeding,
in order to obtain, maintain and protect the Company’s right therein thereto.
 
 
5

--------------------------------------------------------------------------------

 


In the event that the Company is unable to secure the signature of Executive on
any document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, trademark or other similar right, whether due to mental or physical
incapacity or any other cause, Executive hereby irrevocably designates and
appoints the Company and each of its duly authorized officers, as his agent and
attorney in fact, to act for and in his behalf and stead, to execute and file
any such document and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, trademarks, or
other rights of protection with the same force and effect as if executed and
delivered by Executive.


8. Assignment; Successors.


As used in this Agreement, “Company” shall mean as defined above and any
successor (whether direct or indirect, by purchase, merger, consolation or
otherwise) to all or substantially all of the business and/or assets of the
Company or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law. The agreement may be assigned to any company
within Ness Technologies Inc. group.


           This Agreement is a personal contract and, except as specifically set
forth herein, Executive’s rights and obligations hereunder may not be sold,
transferred, assigned, pledged or hypothecated by Executive. This Agreement
shall be binding upon Executive, his heirs, executors and administrators, and
upon the Company, its successors and assigns.


The rights and obligations of the Company hereunder may, in whole or in part, be
sold, transferred or assigned by the Company to any affiliated or successor
corporation; provided, however, that any such transfer will not relieve the
Company of its obligations hereunder.


9. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
ten (10) days after having been mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed as follows:


If to the Executive:
4 Halamish St.
Hod Hasharon
Israel


If to the Company:
Ness Tower, Atidim BLDG #4
Tel Aviv 61580, Israel
Attention: Sachi Gerlitz


or to such other address as any party may have furnished to the other in writing
in accordance therewith, except that notices of change of address shall be
effective only upon receipt.
 
 
6

--------------------------------------------------------------------------------

 


10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


11. Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.


12. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company.


13. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. Upon
determination that any term or other provision is invalid, illegal or incapable
of being enforced, this Agreement shall be modified so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law.


14. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of the Company or any party hereto; and any prior agreement of
the parties hereto in respect of the subject matter contained herein is hereby
terminated and canceled. Any modifications to this Agreement can only be made in
writing signed by the Executive and an appropriate Company Officer.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
 

 
Ness A.T. Ltd
         
DATE: March 11, 2010
BY:
/s/ ISSACHAR GERLITZ
      Name: Issachar Gerlitz       Title:  President and CEO                    
 
/s/ OFER SEGEV
      Name: Ofer Segev       Title:   Executive Vice President and CFO  

 
 

 
The Executive
         
DATE: March 11, 2010
BY:
/s/ EFFI KOTEK
      Effi Kotek  

 
 
7

--------------------------------------------------------------------------------

 